  Case 5:20-cv-00117-JPB Document 23 Filed 12/08/20 Page 1 of 3 PageID #: 989




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    WHEELING DIVISION


AXIALL CORPORATION                             )               CIVIL ACTION NO. 5:20-CV-117
                                               )
           Plaintiff/Counterclaim Defendant, )
                                               )               JUDGE BAILEY
v.                                             )
                                               )
INTERNATIONAL CHEMICAL WORKERS                 )
UNION COUNCIL OF THE UNITED FOOD               )
AND COMMERCIAL WORKERS and                     )               UNIONS’ MOTION FOR
INTERNATIONAL CHEMICAL WORKERS                 )               SUMMARY JUDGMENT
UNION COUNCIL OF THE UNITED FOOD               )
AND COMMERCIAL WORKERS, LOCAL                  )
UNION NO. 45C,                                 )
                                               )
           Defendants/Counterclaim Plaintiffs. )


               Now come the Defendants/Counterclaim Plaintiffs, the International Chemical Workers

Union Council/UFCW and the International Chemical Workers Union Council/UFCW, Local 45C

(collectively, the "Unions"), by and through the undersigned counsel, and hereby move for

summary judgment in their favor on the Complaint and the Counterclaim in the above-captioned

matter for the reasons and as more fully set forth in the accompanying memorandum in support of

this motion, which is incorporated herein by reference.

               Alternatively, the Unions move that this Court confirm and enforce the Arbitrator's

reinstatement, benefits and all other remedies, except for remanding, if necessary, to an arbitrator

chosen by the parties, Arbitrator Dunn's back-pay order for the sole purpose of clarifying the time

period during which back pay and benefits are due and owing.




{00182428.1}                                       -1-
  Case 5:20-cv-00117-JPB Document 23 Filed 12/08/20 Page 2 of 3 PageID #: 990




                                            Respectfully submitted,


                                            /s/ Timothy F. Cogan, Esq.
                                            Timothy F. Cogan, Esq. (WVSB# 764)
                                            CASSIDY, COGAN, SHAPELL
                                            & VOEGELIN, L.C.
                                            1413 Eoff Street
                                            Wheeling, WV 26003
                                            T: 304-232-8100
                                            F: 304-232-8200
                                            tfc@walslaw.com


                                            /s/ Randall Vehar, Esq.
                                            Randall Vehar, Esq. (OH Bar No. 8177)
                                            UFCW Assistant General Counsel
                                            ICWUC/UFCW Legal Dept., 6th floor
                                            1655 W. Market Street
                                            Akron, OH 44313
                                            330/926-1444 Ext. 115
                                            330/926-0950 Fax
                                            rvehar@ufcw.org
                                            Pro Hac Vice


                                            /s/ Danielle L. Murphy, Esq.
                                            Danielle L. Murphy, Esq. (OH Bar No. 85034)
                                            UFCW Assistant General Counsel
                                            ICWUC/UFCW Legal Dept., 6th floor
                                            1655 W. Market Street
                                            Akron, OH 44313
                                            330/926-1444 Ext. 138
                                            330/926-0950 Fax
                                            dmurphy@icwuc.org
                                            Pro Hac Vice

                                            Counsel for Defendants/
                                                  Counterclaim Plaintiffs




{00182428.1}                          -2-
  Case 5:20-cv-00117-JPB Document 23 Filed 12/08/20 Page 3 of 3 PageID #: 991




                                      CERTIFICATE OF SERVICE

               I hereby certify that on the 8th day of December, 2020, I electronically filed “Unions’

Motion for Summary Judgment” with the Clerk of the Court using CM/ECF system, which will

send notification of such filing to the following:


                             C. David Morrison (WV ID #2643)
                             David.Morrison@steptoe-johnson.com
                             Jeffrey M. Cropp (WV ID #8030)
                             Jeffrey.Cropp@steptoe-johnson.com
                             STEPTOE & JOHNSON PLLC
                             OF COUNSEL
                             400 White Oaks Boulevard
                             Bridgeport, WV 26330
                             (304) 933-8000

                                    Counsel for Axiall Corporation



                                                           /s/ Timothy F. Cogan, Esq.
                                                           Timothy F. Cogan, Esq.




{00182428.1}                                         -3-
